Case 1:20-cv-01822-JGK Document 6-1 Filed 03/27/20 Page loft

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

CITY OF ROSEVILLE EMPLOYEES’

RETIREMENT SYSTEM, Individually and on

Behalf of All Others Similarly Situated, : Civil Action No, 1:20-cy-01822-JGK
Plaintiff,

V8.

ALIGN TECHNOLOGY, INC., JOSEPH M.
HOGAN, and JOHN F. MORICI,

Defendants.

 

[PROPOSED] ORDER REGARDING RESPONSE TO COMPLAINT
THIS CAUSE came before the Court upon the parties’ Joint Stipulation Regarding
Response to Complaint and, upon due consideration and for good cause shown,

IT IS HEREBY ORDERED as foliows:

1. Defendants shall not be required to answer or otherwise respond to the current
Complaint;
2. Following the appointment of a Lead Plaintiff the parties will confer and, in light

of circumstances at that time, will submit a proposed schedule for the filing of an amended
complaint and Defendants’ response thereto; and
3, The parties’ stipulation and present order is without prejudice to or waiver of any

rights, arguments, defenses, or other objections of the parties.

Dated: 2 /of / fol ® ) C bebe

3 HON. JOHN G. KOELTL
Une STATES DISTRICT JUDGE

 
Case 1:20-cv-01822-JGK Document6 Filed 03/27/20 Page 1 of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

CITY OF ROSEVILLE EMPLOYEES’
RETIREMENT SYSTEM, Individually and on
Behalf of All Others Similarly Situated,

Plaintiff,
Civil Action No. 1:20-cv-01822-JGK

V8.

ALIGN TECHNOLOGY, INC., JOSEPH M.
HOGAN, and JOHN F. MORICI,

Defendants.

 

JOINT STIPULATION REGARDING RESPONSE TO COMPLAINT

WHEREAS, Plaintiff filed a complaint on March 2, 2020 (the “Complaint”), asserting
claims under Sections 10(b) and 20(a) of the Securities Exchange Act of 1934 (the “Exchange
Act”) and SEC Rule 10b-5 on behalf of a putative class;

WHEREAS, pursuant to Section 21D(a) of the Exchange Act, 15 U.S.C. § 78u-4(a), the
Court must appoint a Lead Plaintiff;

WHEREAS, the parties have agreed to a schedule that extends Defendants’ time to
respond to the Complaint until after a Lead Plaintiff has been appointed and an amended and
consolidated complaint has been filed;

IT IS HEREBY STIPULATED AND AGREED among the undersigned parties, and
respectfully submitted for the Court’s approval, as follows:

l. Defendants shall not be required to answer or otherwise respond to the current

Complaint;

 
Case 1:20-cv-01822-JGK Document6 Filed 03/27/20 Page 2 of 3

2, Following the appointment of a Lead Plaintiff the parties will confer and, in light
of circumstances at that time, will submit a proposed schedule for the filing of an amended

complaint and Defendants’ response thereto; and

3, The present stipulation is entered into without prejudice to or waiver of any rights,
arguments, defenses, or other objections of the parties.
Respectfully submitted,
Dated: March 27, 2020 ROBBINS GELLER RUDMAN & DOWD LLP

By: /s/__ Samuel H. Rudman
SAMUEL H. RUDMAN

58 South Service Road, Suite 200
Melville, NY 11747

Telephone: 631/367-7100
631/367-1173 (fax)
srudman@rerdlaw.com

ROBBINS GELLER RUDMAN & DOWD LLP
BRIAN E. COCHRAN

200 South Wacker Drive, 31st Floor

Chicago, IL 60606

Telephone: 312/674-4674

312/674-4676 (fax)

bcochran@rgrdlaw.com

ROBBINS GELLER RUDMAN & DOWD LLP
NOAM MANDEL

125 Park Avenue, 25th Floor

New York, NY 10017

Telephone: 212/791-0567

noam@rgrdlaw.com

 
Case 1:20-cv-01822-JGK Document6 Filed 03/27/20 Page 3 of 3

Dated: March 27, 2020

VANOVERBEKE, MICHAUD & TIMMONY, P.C.
THOMAS C. MICHAUD

79 Alfred Street

Detroit, MI 48201

Telephone: 313/578-1200

313/578-1201 (fax)

tmichaud@vmtlaw.com

Attorneys for Plaintiff

WILSON SONSINI GOODRICH & ROSATI
Professional Corporation

By: /s/ Sheryl Shapiro Bassin
SHERYL SHAPIRO BASSIN

1301 Avenue of the Americas, 40th Floor
New York, NY 10019

Telephone: (212) 999-5800

(212) 999-5899 (fax)

sbassin@wsgr.com

CAZ HASHEMI (pro hac vice forthcoming)
IGNACIO E. SALCEDA (pro hae vice forthcoming)
650 Page Miil Road

Palo Alto, CA 94304

Telephone: 650/493-9300

650/493-6811 (fax)

chashemi@wsgr.com

isalceda@wsgr.com

Attorneys for Defendants Align Technology, Inc.,
Joseph M. Hogan, and John F. Morici

 
